 
Exhibit 10.1

UNOFFICIAL ENGLISH TRANSLATION
 
AGREEMENT ON CAPITAL INCREASE AND EQUITY SUBSCRIPTION
 
THIS CAPITAL INCREASE AND EQUITY SUBSCRIPTION  (this “Agreement”) is made and
entered into as of January 29, 2009, by and among Guangzhou AWA Wine Co.
Ltd.  (the “Company”), a wholly owned Chinese domiciled enterprise duly
organized and existing under the laws of the People’s Republic of China
(hereinafter referred to as “PRC” or “China”), with its legal address at Suite
510 Block C No 88 Wenchan South Rd Liwan District, Guangzhou Guangdong, China,
and Mr. Nei Weifeng, Mr. Liang Huanxian, Mr. Xian Wenbin (each a “Chinese Equity
Interest Holder” and in the aggregate the “Chinese Equity Interest Holders”),
Regal Life Concepts, Inc. (the “Investor”), a corporation duly organized and
existing under the laws of Nevada, with its legal address at 3723 E. Maffeo
Road, Phoenix, Arizona, 85050, United States of America.
 
The Investor, the Company, the Chinese Equity Interest Holders are hereinafter
sometimes individually referred to as a “Party” and sometimes collectively
referred to as the “Parties.” The Company and the Chinese Equity Interest
Holders are referred to as “Chinese Parties”.
 
Recitals
 
On a fully diluted basis, Investor agrees to acquire 26% of the Company’s equity
interest by capital increase and equity subscription. The Company shall convert
to a Sino-foreign cooperative joint venture (“CJV”) after the capital
increase.  The Investor may further acquire 25% equity interest in the Company
and have a 51% equity interest pursuant to the development of the JV.
 
Agreement
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the Parties agree as follows:
 
ARTICLE I. – CAPITAL INCREASE
 
1.1           Capital Increase.
 
(a)           Upon the terms and subject to the conditions of this Agreement, at
the Closing referred to in Section 3.1 hereof, the Investor shall contribute to
the Capital Increase of the Company and shall acquire the Equity, free and clear
of any and all liens, mortgages, adverse claims, charges, security interests,
encumbrances, other restrictions or limitations, or rights of any third persons
whatsoever other than liens arising from acts of the Investor (collectively,
“Liens”).
 
(b)           To effect the Transaction contemplated by Section 1.1(a), at the
Closing, the JV Company shall deliver or cause to be delivered to the Investor,
against payment therefor in accordance with Section 2.2 hereof, one or more
certificates representing the Equity, accompanied by evidence acceptable to the
Investor demonstrating Investor’s ownership of the Equity on the books of the JV
Company.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II. SUBSCRIPTION PRICE
 
2.1           Investment Amount. The investment amount for the equity is USD
500,000, equal to RMB 3,400,000. The investment amount shall be invested in two
installments in USD.  The first installment of USD 200,000 shall be made as a
loan (which shall be substantially treated as capital increase and equity
subscription) (the “First Installment Investment’), the second installment of
USD 300,000 shall be paid as direct investment (the “Second Installment
Investment”).
 
2.2           Method of Payment.  Within 7 days upon execution of this
Agreement, the JV Contract and the Loan Agreement, the Investor shall remit the
First Installment Investment of USD 200,000 to a bank account designated by the
Company’s Board of Directors in Hong Kong. Upon obtaining the proper government
approval for the capital increase and equity subscription, the Investor shall
remit the Second Installment Investment of USD 300,000 into the capital
verification account.
 
2.3           Taxes.  The payment of any taxes imposed by any Governmental
Authority with respect to the execution or delivery of this Agreement or
consummation of the transactions contemplated hereby shall be the responsibility
of the Chinese Parties.
 
ARTICLE III. CLOSING
 
3.1           Closing.  The consummation of the acquisition of the Equity,
payment of the second installment of the Capital Increase, the issuance of the
certificates, and the other transactions contemplated by this Agreement (the
“Closing”) will take place at 11:00 a.m. August 1, 2009 (local time) on a date
to be specified by the Investor (the "Closing Date"), at the Guangzhou office of
King & Wood, located at 54/F CITIC Plaza, 233 Tianhe Road, North Tianhe
District, Guangzhou, 510613 China, unless another date, time, or place is agreed
to in writing by the parties hereto.  In no event, however, shall the Closing
Date occur after August 15, 2009.
 
3.2           Deliveries by the Company.  At or prior to the Closing, the
Company, as applicable, shall deliver to the Investor:
 
(i)           certificates representing all of the Equity accompanied by
evidence acceptable to the demonstrating Investor’s ownership of the Equity on
the books of the JV Company in accordance with all Legal Requirements of the
applicable Governmental Authorities;
 
(ii)           A Capital Investment Certificate issued by the JV Company’s
Chairman of the Board of Directors evidencing the Investor’s ownership of the
Equity;
 
(iii)           a counterpart of the JV Agreement signed by the Chinese Equity
Interest Holders and the Investor in a form of which is appended hereto as
Exhibit 3.2(iii);
 

 
2

--------------------------------------------------------------------------------

 



 
(iv)           the Loan Agreement signed by the Company and the First
Installment Investment shall be ready to be remitted to the CJV’s capital
verification account ;
 
(v)           any other deliverables referenced in Section 7.1 and one or more
certificate(s) executed by the Company and the Chinese Equity Interest Holders
to the effect that the conditions set forth in Section 7.2(e) and Section 7.2(j)
have been satisfied;
 
(vi)           written approval of the Investor’s nominee to the Board of
Directors; and
 
(vii)          such other agreements, certificates, and writings that the
Investor may reasonably request.
 
3.3           Deliveries by the Investor.  At or prior to the Closing, the
Investor shall deliver to the Company:
 
(i)            the Second Installment Investment required to be paid at Closing
to the Company pursuant to Section 2.2 hereof;
 
(ii)           a counterpart of the JV Agreement signed by the Investor;
 
(iii)           the name of Investor’s nominee to the Board of Directors;
 
(iv)           Loan Agreement signed the by Company Equity Interest Holders;
 
(v)           one or more certificates executed by an authorized officer of the
Investor, on behalf of the Investor, to the effect that the conditions set forth
in Section 7.1(a) and Section 7.1(e) have been satisfied; and
 
(vi)           such other agreements, certificates, and writings that the
Company may reasonably request.
 
3.4           Termination in Absence of Closing.
 
(a)           If the Closing has not occurred by the close of business on August
15, 2009 nor the another Closing Date is agreed in writing pursuant to section
3.1, then any Party hereto may thereafter terminate this Agreement by written
notice to such effect, to the other Parties hereto, without liability of or to
any Party to this Agreement or any stockholder, director, officer, employee, or
representative of such Party unless the reason for Closing having not occurred
is (i) such Party’s willful breach of the provisions of this Agreement, or (ii)
if all of the conditions to such Party’s obligations set forth in Article VII
have been satisfied or waived in writing by the date scheduled for the Closing
pursuant to Section 3.1, the failure of such Party to perform its obligations
under this Article III on such date; provided, however, that the applicable
provisions of Article X shall survive any such termination; and, provided
further, however, that any termination pursuant to this Section 3.4 shall not
relieve any Party hereto who was responsible for Closing having not occurred as
described in clauses (i) or (ii) above of any liability for (x) such Party’s
willful breach of the provisions of this Agreement, or (y) if all of the
conditions to such Party’s obligations set forth in Article VII have been
satisfied or waived in writing by the date scheduled for the Closing pursuant to
Section 3.1, the failure of such Party to perform its obligations under this
Article III on such date.

 
3

--------------------------------------------------------------------------------

 
 
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF
THE COMPANY AND THE CHINESE EQUITY INTEREST HOLDERS
 
The Chinese Parties do hereby jointly and severally represent and warrant to the
Investor that:
 
4.1           Corporate Existence and Qualification.  The Company is a wholly
owned Chinese domiciled enterprise duly organized, validly existing, and in good
standing under the laws of the China. The Company has the corporate power to
own, manage, lease, and hold its Properties and to carry on its business as and
where such Properties are presently located and such business is presently
conducted; and the Company is qualified to do business as a foreign corporation,
or such equivalent concept under Chinese law, and in good standing in each
jurisdiction in which the failure to be so qualified would have a Material
Adverse Effect on the Company.
 
4.2           Authority, Approval, and Enforceability.  Each of this Agreement
and all of the Exhibits has been duly executed and delivered by the Chinese
Parties and each of the Chinese Parties have all requisite power and legal
capacity to execute and deliver this Agreement and all Exhibits executed and
delivered or to be executed and delivered in connection with the Transaction
provided for hereby, to consummate the Transaction contemplated hereby and by
the Exhibits, and to perform its obligations hereunder and under the
Exhibits.  This Agreement and each Exhibit to which the Chinese Party is a Party
constitutes, or upon execution and delivery will constitute, the legal, valid,
and binding obligation of such Party, enforceable in accordance with its terms.
 
4.3           Capitalization and Corporate Records.
 
(a)           The Company’s current authorized capital consists solely of RMB
500,000 (approximately equivalent to USD 73,529).  An aggregate of only USD
73,529 or RMB 500,000 are issued and outstanding as set forth on Exhibit A for
the time being, and the Equity being acquired by the Investor pursuant to this
Agreement represents 26% of the total equity in the JV Company on a fully
diluted basis after the completion of the capital increase contemplated
hereunder.  Except for the previously stated Registered Capital, there is no
other Registered Capital or securities of the Company authorized, issued, or
outstanding.  All of issued and outstanding equity interests of the current
Registered Capital are owned of record by the Chinese Equity Interest Holders as
set forth on Exhibit A, free and clear of any and all Liens, and no equity
interests of the current Registered Capital or other securities are held by the
Company.  The Equity subject to this Agreement is duly authorized, validly
issued, fully paid, and non-assessable and was not issued in violation of any:
(i) preemptive or other rights of any Person to acquire Registered Capital or
other securities of the Company, or (ii) any Legal Requirements of any
Governmental Authority.  There are no outstanding subscriptions, options,
convertible securities, rights (preemptive or otherwise), warrants, calls, or
agreements relating to any Registered Capital or other securities of the
Company.  Upon delivery to the Investor at the Closing of certificates
representing the Equity, accompanied by evidence acceptable to the Investor
demonstrating Investor’s ownership of the Equity on the books of the JV Company,
good and valid title to the Equity will pass to the Investor, free and clear of
all Liens.

 
4

--------------------------------------------------------------------------------

 
 
(b)           The Company has provided the Investor with true, correct, and
complete copies of the Company’s Articles of Association and all other governing
documents and agreements, including, without limitation, any agreement among the
Chinese Equity Interest Holders, which reflect all amendments made through the
date of this Agreement.  Books evidencing the Company’s current Registered
Capital and minute books made available to the Investor for review were true,
correct, and complete in all material respects as of the date of such review, no
further entries have been made through the date of this Agreement, and such
books contain a materially accurate record of all Chinese Equity Interest
Holders and corporate actions of the Chinese Equity Interest Holders and
directors (and any committees thereof) of the Company taken by written consent
or at a meeting since the organization of the Company.  All corporate actions
taken by the Company have been duly authorized or ratified.  All accounts,
books, ledgers, and official and other records of the Company fairly and
accurately reflect in all material respects the Company’s transactions,
properties, assets, and liabilities.
 
(c)           Except as otherwise set forth on Schedule 4.3(c) attached hereto,
the Company does not own, directly or indirectly, any outstanding registered
capital of, securities of or other interests in any other Person. The Company
has no Subsidiaries.
 
4.4           No Defaults or Consents.  The execution and delivery of this
Agreement and the Exhibits by each of the Chinese Parties and the performance by
each of the Chinese Parties of its, his, or their obligations hereunder and
thereunder will not violate any provision of Legal Requirement or any judgment,
award, or decree or any indenture, agreement, or other instrument to which the
Company and/or such Chinese Shareholder is a party, or by which the properties
or assets of any of the Chinese Parties is bound or affected, or conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under, any such indenture, agreement, or other instrument.
 
4.5           No Company Defaults.  Except as otherwise set forth on Schedule
4.5 attached hereto, neither the execution and delivery of this Agreement or any
Exhibit nor the carrying out of any of the Transaction contemplated hereby will:
 
(i)           violate or conflict with any of the terms, conditions, or
provisions of the Articles of Association and all other governing documents and
agreements, including, without limitation, any agreement among the Company’s
Chinese Equity Interest Holders;
 
(ii)           violate any Legal Requirements applicable to the Company or each
Chinese Shareholder;
 
(iii)           violate, conflict with, result in a breach of, constitute a
default under (whether with or without notice or the lapse of time or both), or
accelerate or permit the acceleration of the performance required by, or give
any other party the right to terminate, any Contract or Permit binding upon or
applicable to the Company or the Chinese Equity Interest Holders;
 
 
5

--------------------------------------------------------------------------------

 
 
(iv)           result in the creation of any Lien on any Properties of the
Company; or
 
(v)           require either the Company or the Chinese Equity Interest Holders
to obtain or make any waiver, consent, action, approval, or authorization of, or
registration, declaration, notice or filing with, any private non-governmental
third party or any Governmental Authority.
 
(b)           No Proceedings.  No suit, action, or other proceeding is pending
or, to the Knowledge of the Company, threatened before any Governmental
Authority seeking to restrain the Company or the Chinese Equity Interest Holders
or prohibit their entry into this Agreement or prohibit the Closing, or seeking
Damages against the Company or its Properties as a result of the consummation of
this Agreement.
 
4.6           Financial Statements.
 
(a)           (i) The Company has delivered to the Investor true, correct, and
complete copies of the audited Financial Statements with respect to the Company
and its business as of and for the year ended December 31, 2007 and (ii)
unaudited interim Financial Statements with respect to the Company and its
business as of and for the 9 months ended September 30, 2008.  The said
Financial Statements are attached hereto as Schedule 4.6(a).  All of such
Financial Statements fairly present, and the Company’s books and records
accurately reflect, as applicable, the financial condition, results of
operations of the Company, and all the transactions that the Company has entered
into, as applicable, for the dates or periods indicated thereon.  All of such
Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods indicated, except that the interim
Financial Statements do not contain footnote disclosures and is subject to year
end audit adjustments that will not, individually or in the aggregate, be
material.
 
(b)           Except for (i) the liabilities to be reflected on the Company’s
December 31, 2007 balance sheet included in the Financial Statements attached as
Schedule 4.6(a), (ii) trade payables and accrued expenses incurred since
December 31, 2007 (the “Balance Sheet Date”) in the ordinary course of business,
none of which are material, (iii) executory contract obligations set forth on
Schedule 4.6(b) attached hereto, and (iv) the liabilities set forth on Schedule
4.6(b) attached hereto, the Company does not have any liabilities or
obligations, including, without limitation, for capital commitments or deferred
tax liability (whether accrued, absolute, contingent, known, unknown, or
otherwise, and whether or not of a nature required to be reflected or reserved
against in a balance sheet in accordance with GAAP).

 
6

--------------------------------------------------------------------------------

 

(c)           Except as otherwise set forth on Schedule 4.6(c) attached hereto,
the accounts receivable to be reflected on the December 31, 2007 balance sheet
included in the Financial Statements referenced in Section 4.6(a) and all of the
Company’s accounts receivable arising since the Balance Sheet Date arose from
bona fide transactions in the ordinary course of business, and the goods and
services involved have been sold, delivered, and performed to the account
obligors, and no further filings (with Governmental Authorities, insurers or
others) are required to be made, no further goods are required to be provided
and no further services are required to be rendered in order to complete the
sales and fully render the services and to entitle the Company to collect the
accounts receivable in full.  Except as otherwise set forth on Schedule 4.6(c)
attached hereto, no such account has been assigned or pledged to any other
Person, and, except only to the extent fully reserved against as set forth in
the December 31, 2007 balance sheet included in such Financial Statements, no
defense or set-off to any such account has been asserted by the account obligor
or, to Knowledge of the Company or to the knowledge of the Chinese Equity
Interest Holders or any of them, exists.
 
(d)           Except as otherwise set forth on Schedule 4.6(d) attached hereto,
the Company has not entered into any transactions with any Affiliate.
 
(e)           Except as provided under the provisions of the agreements
described in Schedule 4.6(e) attached hereto, the Company has and will have as
of the Closing Date legal and beneficial ownership of its Properties, free and
clear of any and all Liens.
 
4.7           Absence of Certain Changes.
 
(a)           Except as otherwise set forth on Schedule 4.7(a) attached hereto,
since the Balance Sheet Date, there has not been:
 
(i)           any event, circumstance, or change that had or can reasonably be
expected to have a Material Adverse Effect;
 
(ii)           any damage, destruction, or loss (whether or not covered by
insurance) that had or might have a Material Adverse Effect; or
 
(iii)           any material adverse change in the Company’s sales patterns,
pricing policies, accounts receivable, or accounts payable.
 
(b)           Except as otherwise set forth on Schedule 4.7(b) attached hereto,
since the Balance Sheet Date, the Company has not done any of the following:
 
(i)           merged into or with or consolidated with, any other corporation or
acquired the business or assets of any Person;
 
(ii)           purchased any securities of any Person;
 
(iii)           created, incurred, assumed, guaranteed, or otherwise become
liable or obligated with respect to any indebtedness, or made any loan or
advance to, or any investment in, any Person, except in each case in the
ordinary course of business;
 
(iv)           made any change in any existing election, or made any new
election, with respect to any tax law in any jurisdiction which election could
have an effect on the tax treatment of the Company or the Company’s business
operations;
 
 
7

--------------------------------------------------------------------------------

 


(v)           entered into, amended, or terminated any material Contract;
 
(vi)           sold, transferred, leased, mortgaged, encumbered, or otherwise
disposed of, or agreed to sell, transfer, lease, mortgage, encumber, or
otherwise dispose of, any Properties except in the ordinary course of business;
 
(vii)           settled any claim or litigation, or filed any motions, orders,
briefs, or settlement agreements in any proceeding before any Governmental
Authority or any arbitrator;
 
(viii)          incurred or approved, or entered into any agreement or
commitment to make, any expenditures in excess of RMB 250,000 (other than those
arising in the ordinary course of business);
 
(ix)           maintained its books of account other than in the usual, regular,
and ordinary manner in accordance with GAAP and on a basis consistent with prior
periods or made any change in any of its accounting methods or practices that
would be required to be disclosed under GAAP;
 
(x)           adopted any benefit program or agreement, or granted any increase
in the compensation payable or to become payable to directors, officers, or
employees (including, without limitation, any such increase pursuant to any
bonus, profit-sharing, or other plan or commitment), other than merit increases
to non-officer employees in the ordinary course of business and consistent with
past practice;
 
(xi)           suffered any extraordinary losses or waived any rights of
material value;
 
(xii)           made any payment to any Affiliate or forgiven any Indebtedness
due or owing from any Affiliate to the Company;
 
(xiii)          changed in any material respect the Company’s practices in
connection with the payment of payables and/or the collection of receivables;
 
(xiv)          engaged in any one or more activities or transactions with an
Affiliate or outside the ordinary course of business;
 
(xv)           declared, set aside, or paid any dividends, or made any
distributions or other payments in respect of its Registered Capital or other
securities, or repurchased, redeemed, or otherwise acquired any such Registered
Capital or other securities;
 
(xvi)          amended its Articles of Association or other governing documents
and agreements;
 
(xvii)         issued any Registered Capital or other securities, or granted, or
entered into any agreement to grant, any options, convertible rights, other
rights, warrants, calls, or agreements relating to its Registered Capital or
other securities; or
 
 
8

--------------------------------------------------------------------------------

 

(xviii)           committed to do any of the foregoing.
 
4.8           Compliance with Laws.  Except as otherwise set forth on Schedule
4.8 attached hereto, the Company is and has been in compliance in all respects
with any and all Legal Requirements applicable to the Company, other than
failures to so comply that would not have a Material Adverse Effect.  Except as
otherwise set forth on Schedule 4.8 attached hereto, the Company (x) has not
received or entered into any citations, complaints, consent orders, compliance
schedules, or other similar enforcement orders or received any written notice
from any Governmental Authority or any other written notice that would indicate
that there is not currently compliance with all such Legal Requirements, except
for failures to so comply that would not have a Material Adverse Effect, and (y)
is not in default under, and, to the Knowledge of the Chinese Parties, no
condition exists (whether covered by insurance or not) that with or without
notice or lapse of time or both would constitute a default under, or breach or
violation of, any Legal Requirement or Permit applicable to the Company.
 
4.9           Litigation.  To the knowledge of the Company, there are no pending
or threatened claims, actions, suits, investigations, or proceedings against the
Company.
 
4.10         Commitments.  All of the Company’s Contracts are valid, binding,
and in full force and effect, and the Company has not been notified or advised
by any party thereto of such party’s intention or desire to terminate or modify
any such Contract in any respect.  Neither the Company nor, to the Knowledge of
the Company, any other party is in breach of any of the terms or covenants of
any Contract.  Following the Closing, the Company will continue to be entitled
to all of the benefits currently held by the Company under each Contract with
respect to which it is a party.
 
4.11         Arm’s-Length Negotiation.  The Company is not a party to or bound
by any Contract the terms of which were arrived at by or otherwise reflect
less-than-arm’s-length negotiations or bargaining.
 
4.12         Permits; Assets.
 
(a)           The Company has all Permits necessary for the Company to own,
operate, use, and/or maintain its Properties and to conduct its business and
operations as presently conducted and as expected to be conducted in the
future.  All such Permits are in effect, no proceeding is pending or, to the
Knowledge of the Company, threatened to modify, suspend or revoke, withdraw,
terminate, or otherwise limit any such Permits, and no administrative or
governmental actions have been taken or, to the Knowledge of the Company,
threatened in connection with the expiration or renewal of such Permits which
could reasonably be expected to adversely affect the ability of the Company to
own, operate, use, or maintain any of its Properties or to conduct its business
and operations as presently conducted and as expected to be conducted in the
future.

 
9

--------------------------------------------------------------------------------

 

(b)          The Company has all assets necessary for the Company to own,
operate, use, and/or maintain its Properties and to conduct its business and
operations as presently conducted and as expected to be conducted in the future.
 
4.13         Suppliers and Customers. The Company maintains good relations with
all its suppliers and customers as well as with governments, partners, financing
sources, and other parties with whom the failure to maintain good relations
could have a Material Adverse Effect and no such party has canceled, terminated,
or made any threat to the Company to cancel or otherwise terminate its
relationship with the Company or to materially decrease its services or supplies
to the Company or its direct or indirect purchase or usage of the products or
services of the Company.
 
4.14         Absence of Certain Business Practices.  To the Knowledge of the
Company, neither the Chinese Parties nor any other Affiliate or agent of the
Company, or any other person acting on behalf of or associated with the Company,
acting alone or together, has (a) received, directly or indirectly, any rebates,
payments, commissions, promotional allowances or any other economic benefits,
regardless of their nature or type, from any customer, supplier, employee, or
agent of any customer or supplier; or (b) directly or indirectly given or agreed
to give any money, gift, or similar benefit to any customer, supplier, employee
or agent of any customer or supplier, any official or employee of any
Governmental Authority (domestic or foreign), or any political party or
candidate for office (domestic or foreign), or other person who was, is, or may
be in a position to help or hinder the business of the Company (or assist the
Company in connection with any actual or proposed transaction), in each case
which (i) may subject the Company to any damage or penalty in any civil,
criminal or governmental litigation or proceeding, (ii) if not given in the
past, would have had an adverse effect on the assets, business, operations, or
prospects of the Company, or (iii) if not continued in the future, may
reasonably be expected to adversely affect the assets, business, operations, or
prospects of the Company.
 
4.15         Products; Services.  There are no claims existing or, to the
Knowledge of the Company, threatened under or pursuant to any warranty, whether
express or implied, on Products or services sold by the Company other than
warranty claims arising in the ordinary course of business, the effect of which
is not reasonably likely to have a Material Adverse Effect.  There are no claims
existing and, to the Knowledge of the Company, there is no basis for any claim
against the Company for injury or damage to persons or property as a result of
the sale, distribution or manufacture of any Product or performance of any
service by the Company, including, but not limited to, claims arising out of the
defective or unsafe nature of its Products or services.  The Company maintains
insurance coverage for products liability claims against it in the amounts it
deems adequate for its needs.
 
 
10

--------------------------------------------------------------------------------

 

4.16         Transactions With Affiliates.  Except for normal advances to
employees consistent with past practices, payment of compensation for employment
to employees consistent with past practices, and participation in scheduled
benefit programs and agreements by employees, the Company has not purchased,
acquired, or leased any property or services from, or sold, transferred, or
leased any Property or services to, or loaned or advanced any money to, or
borrowed any money from, or entered into or been subject to any management,
consulting, or similar agreement with, or engaged in any other significant
transaction with any officer, director, or Chinese Equity Interest Holders of
the Company or any of their respective Affiliates.  Neither any officer,
director, or Chinese Equity Interest Holders of the Company nor any of their
respective Affiliates is indebted to the Company for money borrowed or other
loans or advances, and the Company is not indebted to any such Affiliate
 
4.17         Use of Proceeds.  The proceeds from the Subscription Price shall be
allotted to Registered Capital and shall be used for general working capital.
 
4.18         Other Information.  The information furnished by each of the
Chinese Parties, to the Investor pursuant to this Agreement (including, without
limitation, information contained in the Exhibits hereto, the Schedules
identified herein, the instruments referred to in such Exhibits or Schedules, as
applicable, and the certificates and other documents to be executed or delivered
pursuant hereto by any of the Chinese Parties at or prior to the Closing) is
not, nor at the Closing will be, false or misleading in any material respect, or
contains, or at the Closing will contain, any misstatement of material fact, or
omits, or at the Closing will omit, to state any material fact required to be
stated in order to make the statements therein not misleading. No investigation
by or information provided to the Investor will vitiate the Investor’s reliance
on any representation, warranty, or covenant of any of the Chinese Parties.
 
ARTICLE V. REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
 
The Investor hereby represents and warrants to the Company and the Company that:
 
5.1           Corporate Existence and Qualification.  The Investor is a
corporation duly organized, validly existing, and in good standing under the
laws of Nevada.  The Investor has the power to own, manage, lease, and hold its
properties and to carry on its business as and where such properties are
presently located and such business is presently conducted.
 
5.2           Authority, Approval, and Enforceability.  This Agreement has been
duly executed and delivered by the Investor and the Investor has all requisite
power and legal capacity to execute and deliver this Agreement and all Exhibits
executed and delivered or to be executed and delivered by the Investor in
connection with the Transactions provided for hereby, to consummate the
Transaction contemplated hereby and by the Exhibits, and to perform its
obligations hereunder and under the Exhibits.  
 
 
11

--------------------------------------------------------------------------------

 

5.3           No Default or Consents.  Neither the execution and delivery of
this Agreement nor the carrying out of the transactions contemplated hereby
will:
 
(i)           violate or conflict with any of the terms, conditions, or
provisions of the Investor’s Certificate of Incorporation or Bylaws;
 
(ii)           violate any Legal Requirements applicable to the Investor;
 
(iii)           violate, conflict with, result in a breach of, constitute a
default under (whether with or without notice or the lapse of time or both), or
accelerate or permit the acceleration of the performance required by, or give
any other party the right to terminate, any Contract or Permit applicable to the
Investor;
 
(iv)           result in the creation of any lien, charge, or other encumbrance
on any property of the Investor; or
 
(v)           requires the Investor to obtain or make any waiver, consent,
action, approval or authorization of, or registration, declaration, notice or
filing with, any private non-governmental third party or any Governmental
Authority.
 
5.4           No Proceedings.  No suit, action or other proceeding is pending
or, to the Investor’s knowledge, threatened before any Governmental Authority
seeking to restrain the Investor or prohibit its entry into this Agreement or
prohibit the Closing, or seeking Damages against the Investor or its properties
as a result of the consummation of this Agreement.
 
ARTICLE VI. COVENANTS AND AGREEMENTS OF THE PARTIES
 
The Parties hereto do hereby covenant and agree, as follows:
 
6.1           The Investor’s Access to Information and Properties.  The Company
shall permit the Investor and its authorized employees, agents, accountants,
legal counsel, and other representatives to have access to the books, records,
employees, counsel, accountants, engineers, and other representatives of the
Company during normal working hours and without unreasonable interruption to the
Company’s operations for the purpose of conducting an investigation of the
Company’s financial condition, corporate status, operations, prospects,
business, and Properties.  The Company shall make available to the Investor for
examination and reproduction all documents and data of every kind and character
relating to the Company in possession or control of, or subject to reasonable
access by, any of the Chinese Equity Interest Holders, including, without
limitation, all files, records, data, and information relating to the Properties
(whether stored in paper, magnetic or other storage media) and all agreements,
instruments, contracts, assignments, certificates, orders, and amendments
thereto.  Also, the Company shall allow the Investor access to, and the right to
inspect, the Properties, except to the extent that such Properties are operated
by a third-party operator, in which case the Company shall use its best efforts
to cause the operator of such Properties to allow the Investor access to, and
the right to inspect, such Properties.
 
 
12

--------------------------------------------------------------------------------

 

6.2           Company’s Conduct of Business and Operations.  The Company shall
keep the Investor advised as to all material operations and proposed material
operations relating to the Company.  The Company shall (a) conduct its business
in the ordinary course, (b) keep available the services of present employees,
(c) maintain and operate its Properties in a good and workmanlike manner, (d)
pay or cause to be paid all costs and expenses (including but not limited to
insurance premiums) incurred in connection therewith in a timely manner, (e) use
reasonable efforts to keep all Contracts in full force and effect, (f) comply
with all of the covenants contained in all such material Contracts, (g) maintain
in force until the Closing Date insurance policies equivalent to those in effect
on the date hereof, and (h) comply in all material respects with all applicable
Legal Requirements.  Except as otherwise contemplated in this Agreement, the
Company will use commercially reasonable efforts to preserve the present
relationships of the Company with persons having significant business relations
therewith.
 
6.3           General Restrictions.  Except as otherwise expressly permitted in
this Agreement, between the date of this Agreement and the Closing Date, without
the prior written consent of the Investor, which consent shall not be
unreasonably withheld, the Company shall not:
 
(i)           declare, set aside, or pay any dividends, or make any
distributions or other payments in respect of its Registered Capital or other
securities, or repurchase, redeem, or otherwise acquire any such Registered
Capital or other securities;
 
(ii)           merge into or with or consolidate with, any other corporation or
acquire the business or assets of any Person;
 
(iii)           purchase any securities of any Person;
 
(iv)           amend its Articles of Association or other governing documents
and agreements;
 
(v)           issue any Registered Capital or other securities, or grant, or
enter into any agreement to grant, any options, convertibility rights, other
rights, warrants, calls, or agreements relating to its Registered Capital or
other securities;
 
(vi)           create, incur, assume, guarantee, or otherwise become liable or
obligated with respect to any indebtedness, or make any loan or advance to, or
any investment in, any Person, except in each case in the ordinary course of
business;
 
(vii)           make any change in any existing election, or make any new
election, with respect to any tax law in any jurisdiction which election could
have an effect on the tax treatment of the Company or the Company’s business
operations;
 
 
13

--------------------------------------------------------------------------------

 

(viii)         enter into, amend, or terminate any material Contract;
 
(ix)           sell, transfer, lease, mortgage, encumber, or otherwise dispose
of, or agree to sell, transfer, lease, mortgage, encumber, or otherwise dispose
of, any Properties except in the ordinary course of business;
 
(x)           settle any material claim or litigation, or file any material
motions, orders, briefs, or settlement agreements in any proceeding before any
Governmental Authority or any arbitrator;
 
(xi)           other than in the ordinary course of business consistent with
past practices, incur or approve, or enter into any agreement or commitment to
make, any expenditures in excess of RMB 250,000;
 
(xii)           maintain its books of account other than in the usual, regular,
and ordinary manner in accordance with GAAP and on a basis consistent with prior
periods or make any change in any of its accounting methods or practices;
 
(xiii)          make any change, whether written or oral, to any Contract with
any of the suppliers or customers;
 
(xiv)          accelerate or delay collection of any notes or accounts
receivable in advance of or beyond their regular due dates or the dates when
they would have been collected in the ordinary course of business consistent
with past practices;
 
(xv)           delay or accelerate payment of any accrued expense, trade
payable, or other liability beyond or in advance of its due date or the date
when such liability would have been paid in the ordinary course of business
consistent with past practices;
 
(xvi)          adopt any benefit program or agreement or increase the
compensation payable to any employee (including, without limitation, any
increase pursuant to any bonus, profit-sharing, or other incentive plan or
commitment);
 
(xvii)         engage in any one or more activities or transactions outside the
ordinary course of business;
 
(xviii)        enter into any transaction or make any commitment which could
result in any of the representations, warranties, or covenants of any of the
Chinese Parties contained in this Agreement not being true and correct after the
occurrence of such transaction or event; or
 
(xix)           commit to do any of the foregoing.
 
6.4           Notice Regarding Changes.  The Company and the Chinese Equity
Interest Holders shall promptly inform the Investor in writing of any change in
facts and circumstances that could render any of the representations and
warranties made herein by any of the Chinese Parties inaccurate or misleading if
such representations and warranties had been made upon the occurrence of the
fact or circumstance in question.  The Investor shall promptly inform the
Company in writing of any change in facts and circumstances that could render
any of the representations and warranties made herein by it inaccurate or
misleading if such representations and warranties had been made upon the
occurrence of the fact or circumstance in question.
 
 
14

--------------------------------------------------------------------------------

 

6.5           Ensure Conditions Met.  Subject to the terms and conditions of
this Agreement, each of the Parties hereto shall use all reasonable commercial
efforts to take or cause to be taken all actions and do or cause to be done all
things required under applicable Legal Requirements in order to consummate the
transactions contemplated hereby, including, without limitation, (a) obtaining
all Permits, authorizations, consents and approvals of any Governmental
Authority or other person which are required for or in connection with the
consummation of the transactions contemplated hereby and by the Exhibits, (b)
taking any and all reasonable actions necessary to satisfy all of the conditions
to each party’s obligations hereunder as set forth in Article VII, and (c)
executing and delivering all agreements and documents required by the terms
hereof to be executed and delivered by such party on or prior to the Closing.
 
6.6           Payment of Transaction Expenses and Bonuses.  The Chinese Parties
hereby agree that: (a) all legal, accounting, and other transaction expenses
incurred by the Chinese Parties in connection with the Transaction contemplated
by this Agreement (collectively, “Transaction Expenses”); and (b) all bonuses,
incentive payments, and other remuneration (in excess of current salaries)
payable to any member of the management of the Company (the “Bonus
Compensation”), paid or payable by the Company shall be borne solely by the
Company and, if and to the extent previously paid by the Investor, shall be
deducted from the Subscription Price.
 
ARTICLE VII. CONDITIONS TO PARTIES’ OBLIGATIONS
 
7.1           Conditions to Obligations of the Chinese Parties.  The obligations
of the Chinese Parties to carry out the Transaction contemplated by this
Agreement are subject, at the option of the Chinese Parties, to the satisfaction
or waiver of the following conditions:
 
(a)           The Investor shall have furnished the Company with a certified
copy of all necessary corporate and other action on its behalf approving its
execution, delivery, and performance of this Agreement.
 
(b)           The Company’s receipt of the Approval Certificate issued by MOC of
Guangdong Province approving the Transaction.
 
(c)           The Company’s receipt of Evidence that the SAIC has registered the
Investor as the Equity holder of the Company and the Registered Capital of the
Company is revised to be RMB 3,900,000.
 
(d)           The Company’s receipt of MOC and all other relevant government
approval for the transaction contemplated in this Agreement;
 
 
15

--------------------------------------------------------------------------------

 

(e)           The Company or its General Manager shall have delivered to the
Investor a set of corporate milestones and business plan to cover the management
of the Company’s business for a period of two years from the Closing, which
business plan and corporate milestones shall be in form and substance
satisfactory to the Investor and attached hereto as Schedule 7.1(e).
 
(f)           The Parties shall have agreed on a schedule for the use of the
Subscription Price, which shall be attached hereto as Schedule 7.1(f).
 
(g)           All representations and warranties of the Investor contained in
this Agreement shall be true and correct in all material respects at and as of
the Closing, and the Investor shall have performed and satisfied in all material
respects all covenants and agreements required by this Agreement to be performed
and satisfied by the Investor at or prior to the Closing.
 
(h)           As of the Closing Date, no suit, action, or other proceeding
(excluding any such matter initiated by or on behalf of the Chinese Parties)
shall be pending or threatened before any Governmental Authority seeking to
restrain the Company or prohibit the Closing or seeking Damages against the
Company, its Properties or the Chinese Equity Interest Holders as a result of
the consummation of this Agreement.
 
(i)           The Investor shall have made the deliveries set forth in Section
3.3 above.
 
7.2           Conditions to Obligations of the Investor.  The obligations of the
Investor to carry out the transactions contemplated by this Agreement are
subject, at the option of the Investor, to the satisfaction, or waiver by the
Investor, of the following conditions:
 
(a)           All representations and warranties of the Chinese Parties
contained in this Agreement shall be true and correct in all material respects
at and as of the Closing, and the Chinese Parties, as applicable, shall have
performed and satisfied in all material respects all agreements and covenants
required by this Agreement to be performed and satisfied by them at or prior to
the Closing.
 
(b)           The Investor’s receipt of the Approval Certificate issued by the
MOC of Guangdong Province approving the Transaction.
 
(c)           The Investor’s receipt of evidence that the SAIC has registered
the Investor as the Equity holder of the Company and the Registered Capital of
the Company is revised to be RMB 3,900,000.
 
(d)           Investor’s receipt of approvals from MOC and other relevant
government authorities with regard to execution and implementation of this
Agreement and the Transaction.
 
(e)           As of the Closing Date, no suit, action, or other proceeding
(excluding any such matter initiated by or on behalf of the Investor) shall be
pending or threatened before any court or Governmental Authority seeking to
restrain the Investor or prohibit the Closing or seeking Damages against the
Investor as a result of the consummation of this Agreement.
 
 
16

--------------------------------------------------------------------------------

 

(f)              Written consents from Mr. Liang Huangxian, Mr. Xian Wenbin and
Mr. Nei Weifeng  to not to exercise their rights of first refusal to acquire the
Equity.
 
(g)           A Capital Investment Certificate issued by the JV Company’s
Chairman of the Board evidencing Investor’s ownership of the Equity.
 
(h)           The Investor shall have received a JV Agreement in such form as
the Investor shall approve.
 
(i)           Since the Balance Sheet Date and up to and including the Closing,
there shall not have been any event, circumstance, change, or effect that,
individually or in the aggregate, had or could reasonably be expected to have a
Material Adverse Effect.
 
(j)           Each of the Chinese Parties, as necessary, shall have furnished
the Investor with a certified copy of all necessary corporate actions, or other
action on its behalf, approving in accordance with the Company’s Articles of
Association, approving the acquisition of the Equity; the amendment of the
Articles of Association; the increase of the Registered Capital of the Company
to RMB3,900,000; and the execution and delivery of the JV Agreement among the
Chinese Equity Interest Holders and the Investor, the Company’s execution,
delivery, and performance of this Agreement .
 
(k)           The Investor shall have completed its due diligence investigation,
and the results thereof shall not have revealed that any of the representations
or warranties of the Chinese Parties set forth herein are untrue or incorrect in
any material respect.
 
(l)           All proceedings to be taken by the Company in connection with the
transactions contemplated hereby and all documents incident thereto shall be
satisfactory in form and substance to the Investor and its counsel, and the
Investor and said counsel shall have received all such counterpart originals or
certified or other copies of such documents as it or they may request.
 
(m)           No proceeding in which the Company, or the Chinese Equity Interest
Holders shall be a debtor, defendant, or party seeking an order for its own
relief or reorganization shall have been brought or be pending by or against
such person under any Legal Requirement.
 
(n)           Each of the Chinese Parties shall have made the deliveries
contemplated by Section 3.2 of this Agreement.
 
(o)           The execution and delivery of, and the consummation of the
transactions contemplated under that certain Loan Agreement of even date by and
between the Investor and the JV Company
 
ARTICLE VIII.   POST-CLOSING OBLIGATIONS
 
8.1           Further Assurances.  Following the Closing, the Chinese Equity
Interest Holders, each Chinese Equity Interest Holders of the Company, and the
Investor shall execute and deliver such documents, and take such other action,
as shall be reasonably requested by any other Party hereto to carry out the
Transaction contemplated by this Agreement.
 
 
17

--------------------------------------------------------------------------------

 

8.2           Publicity.  None of the Parties hereto shall issue, or make, or
cause to have issued or made, any public release or announcement concerning this
Agreement or the Transaction contemplated hereby, without the advance approval
in writing of the form and substance thereof by each of the other Parties,
except as required by law (in which case, so far as possible, there shall be
consultation among the Parties prior to such announcement), and the Parties
shall endeavor jointly to agree on the text of any announcement or circular so
approved or required.
 
8.3           Post-Closing Indemnity.  From and after the Closing, each of the
Chinese Parties shall, and hereby does, jointly and severally indemnify and hold
harmless the Investor, and its Affiliates, directors, officers, and employees
from and against any and all Damages arising out of, resulting from, or in any
way related to (a) a material breach of, or the failure to perform or satisfy in
any material respect any of, the representations, warranties, covenants, and
agreements made by the Chinese Parties in this Agreement or in any document or
certificate delivered by the Chinese Parties at the Closing pursuant hereto, (b)
the occurrence of any event on or prior to the date of Closing that is (or would
be, but for any deductible thereunder) covered by individual policies of
insurance, blanket insurance policies or self insurance programs maintained by
the Company.  Any payment made to the Investor pursuant to the indemnification
obligations under this Section 8.3 shall constitute a reduction in the
Subscription Price hereunder
 
It is recognized and hereby acknowledged by the Parties hereto that a breach or
violation by the Company, any Guarantor, and/or the Chinese Equity Interest
Holders of any or all of the covenants and agreements contained in this Section
8.3 may cause irreparable harm and Damage to the Investor in a monetary amount
which may be virtually impossible to ascertain.  As a result, each of the
Chinese Parties recognizes and hereby acknowledges that the Investor shall be
entitled to an injunction from any court of competent jurisdiction enjoining and
restraining any breach or violation of any or all of the covenants and
agreements contained in this Section 8.3 by the Company, the Chinese Equity
Interest Holders, the Chinese Equity Interest Holders, and/or their associates,
Affiliates, partners, or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other rights
or remedies the Investor may possess hereunder, at law or in equity.  Nothing
contained in this Section 8.3 shall be construed to prevent Investor from
seeking and recovering from the Company and/or the Chinese Equity Interest
Holders Damages sustained by it as a result of any breach or violation by the
Company, the Chinese Equity Interest Holders, or Chinese Equity Interest Holders
of any of the covenants or agreements contained herein.
 
8.4           Option. Equity Interest Holders
 
(a)           The Investor shall have an option to subscribe for, on a fully
diluted basis, 25% of the Registered Capital of the CJV  subject to the
following terms and conditions set forth in this Section. The Investor would own
51% of the JV Company’s Registered Capital, after giving effect to the
Transaction contemplated by this Agreement and the exercise of the Option
contained in this Section. . The Investor shall exercise such option within 90
days upon the accomplishment of the milestones mentioned in Schedule 7.1 (e)
 
 
18

--------------------------------------------------------------------------------

 

(b)           The terms and conditions of the Option are as follows:
 
(i) CJV shall deliver the following within 180 days of establishment of
capitalization of the capital investment by Regal Life:
- opening of a second AWA club location in Guangzhou (TianHe)
- opening of the Nanjing and Shanghai club location


(ii) AWA to receive a formal wine import license


(iii) a logistics and product distribution JV with the Shangdong Provincial and
Nanjing Municipal branches of China Post.


(iv) AWA will have greater than RMB10 million in sales turnover for the 6 month
period and to have an auditable base of greater than 30,000 active members
directly purchasing products from AWA, the parent company
(v)  the completed development membership backend administration system for the
AWA network of in-house owned and franchised store outlets.


(c)           Each of the Chinese Equity Interest Holders shall use their
respective commercially reasonable efforts to cause the JV Company to accomplish
the Investor’s business objectives for the JV Company in order to facilitate the
Investor’s exercise of its Option set forth in this Section.
 
ARTICLE IX. TAX MATTERS
 
9.1           Representations and Obligations Regarding Taxes.  Each of the
Company and each Guarantor represents and warrants to and agrees with the
Investor as follows:
 
(a)           The Company has filed all Tax Returns that it was required to
file.  All such Tax Returns were true, correct, and complete in all material
respects.  All Taxes owed by the Company (whether or not shown on any Tax Return
and whether or not any Tax Return was required) have been paid. The Company is
not currently the beneficiary of any extension of time within which to file any
Tax Return.  No claim has ever been made by any Governmental Authority in a
jurisdiction where the Company does not file Tax Returns that it is or may be
subject to taxation by that jurisdiction.  There are no Liens on any of the
assets of the Company that arose in connection with any failure (or alleged
failure) to pay any Tax, except for Liens for Taxes not yet due.
 
(b)           The Company has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, Chinese Equity Interest Holders, or other
third party.
 
 
19

--------------------------------------------------------------------------------

 

(c)           No director or officer (or employee responsible for Tax matters)
of the Company expects any Governmental Authority to assess any additional Taxes
for any period for which Tax Returns have been filed.  There is no dispute or
claim concerning any Tax liability of the Company either (i) claimed or raised
by any Governmental Authority in writing or (ii) as to which any of the
directors or officers (or employees responsible for Tax matters) of the Company
has actual knowledge (after reasonable investigation) based upon personal
contact with any agent of such Governmental Authority. The Company has delivered
to the Investor true, correct, and complete copies of all income Tax Returns,
examination reports, and statements of deficiencies assessed against or agreed
to by the Company since January 1, 2003.
 
(d)           The Company has not waived any statute of limitations in respect
of Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency.
 
(e)           Schedule 9.1(f) sets forth the following information with respect
to the Company as of the most recent practicable date (as well as on an
estimated pro forma basis as of the Closing giving effect to the consummation of
the Transaction contemplated hereby):  (i) the basis of the Company in its
assets; and (ii) the amount of any net operating loss, net operating loss
carryover, net capital loss, net capital loss carryover, Tax credit, Tax credit
carryover, or excess charitable contribution and similar credits or deductions
of the Company.
 
(f)           The unpaid Taxes of the Company (i) did not, as of the most recent
fiscal month end, exceed the reserve for Tax liability (rather than any reserve
for deferred Taxes established to reflect timing differences between book and
Tax income) set forth on the face of the most recent balance sheet (rather than
in any notes thereto) and (ii) do not exceed that reserve as adjusted for the
passage of time through the Closing Date in accordance with the past custom and
practice of the Company in filing its Tax Returns.
 
(g)           All material elections with respect to Taxes affecting the Company
are disclosed or attached to a Tax Return of the Company.
 
(h)           The Company shall grant to the Investor or its designees access at
all reasonable times to all of the Company’s books and records (including tax
workpapers and returns and correspondence with tax authorities), including the
right to take extracts therefrom and make copies thereof, to the extent such
books and records relate to taxable periods ending on or prior to or that
include the Closing Date.  Investor shall (i) grant to the Company access at all
reasonable times to all of the Company’s books and records (including tax
workpapers and returns and correspondence with tax authorities), including the
right to take extracts therefrom and make copies thereof, to the extent that
such books and records relate to the operations of the Company during taxable
periods ending on or prior to or that include the Closing Date, and (ii)
otherwise cooperate with the Company in connection with any audit of Taxes that
relate to the business of the Company prior to Closing.
 
 
20

--------------------------------------------------------------------------------

 

(i)           The subscription for the Capital Increase by the Investor pursuant
to the terms of this Agreement will not result in any Tax liability to the
Company or the Investor.
 
(j)           The Company shall be responsible for preparing and filing, or
causing the Company to prepare and file, all Tax Returns of the Company required
to be filed after the Closing Date.
 
(k)           As used in this Agreement, “Affiliated Group” means any affiliated
group within the meaning of under any provision of national, provincial, local,
or foreign law; the “Company” means the Company and/or any corporation that at
any time has been a subsidiary of the Company; “Tax” means any national,
provincial, state, local or foreign income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
environmental, customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not, and “Taxes” means any or
all of the foregoing collectively; and “Tax Return” means any return,
declaration, report, claim for refund or information return or statement
relating to Taxes, including any schedule or attachment thereto and including
any amendment thereof.
 
ARTICLE X.   MISCELLANEOUS
 
10.1         Survival of Representations, etc..
 
(a)           The representations, warranties, agreements, and indemnities of
the Chinese Equity Interest Holders set forth in this Agreement or in connection
with the transactions contemplated hereby shall survive the Closing.
 
(b)           Each of the Company and each Guarantor shall be jointly and
severally obligated to indemnify as and to the extent set forth in Section 8.3
of this Agreement.
 
(c)           For purposes of this Section 10.1(c), a party making a claim for
indemnity under Section 8.3 is hereinafter referred to as an “Indemnified Party”
and the party against whom such claim is asserted is hereinafter referred to as
the “Indemnifying Party.”  All claims by any Indemnified Party shall be asserted
and resolved in accordance with the following provisions.  If any claim or
demand for which an Indemnifying Party would be liable to an Indemnified Party
is asserted against or sought to be collected from such Indemnified Party by
such third party, said Indemnified Party shall with reasonable promptness notify
in writing the Indemnifying Party of such claim or demand stating with
reasonable specificity the circumstances of the Indemnified Party’s claim for
indemnification; provided, however, that any failure to give such notice will
not waive any rights of the Indemnified Party except to the extent the rights of
the Indemnifying Party are actually prejudiced.  After receipt by the
Indemnifying Party of such notice, then upon reasonable notice from the
Indemnifying Party to the Indemnified Party, or upon the request of the
Indemnified Party, the Indemnifying Party shall defend, manage, and conduct any
proceedings, negotiations, or communications involving any claimant whose claim
is the subject of the Indemnified Party’s notice to the Indemnifying Party as
set forth above, and shall take all actions necessary, including but not limited
to, the posting of such bond or other security as may be required by any
Governmental Authority, so as to enable the claim to be defended against or
resolved without expense or other action by the Indemnified Party.  Upon request
of the Indemnifying Party, the Indemnified Party shall, to the extent it may
legally do so and to the extent that it is compensated in advance by the
Indemnifying Party for any costs and expenses thereby incurred,
 
 
21

--------------------------------------------------------------------------------

 
 
(i)           take such action as the Indemnifying Party may reasonably request
in connection with such action,
 
(ii)           allow the Indemnifying Party to dispute such action in the name
of the Indemnified Party and to conduct a defense to such action on behalf of
the Indemnified Party, and
 
(iii)           render to the Indemnifying Party all such assistance as the
Indemnifying Party may reasonably request in connection with such dispute and
defense.
 
10.2         Resolution of Disputes.
 
(a)           In the event of any dispute with respect to or pursuant to this
Agreement, including but not limited to any dispute or claim in respect of any
indemnities or third party claims or otherwise for which the Investor shall seek
indemnification under this Agreement, the Exhibits, and Schedules hereto, the
Parties shall in good faith seek to settle or compromise such dispute or
claim.  In the event that any such dispute or claim cannot be settled or
compromised, as aforesaid, within thirty (30) days of the other Party’s receipt
of written notice of the subject claim, any Party may submit the dispute to
final and binding arbitration to the Hong Kong International Arbitration Center
in Hong Kong, which proceeding shall be conducted in accordance with the
International Chamber of Commerce International Arbitration Rules in effect at
the time of applying for arbitration. The arbitration tribunal shall consist of
three arbitrators. The arbitration shall be conducted in Chinese. The Parties
shall use their collective best efforts to promptly schedule and conduct the
hearings before such arbitrators, with a view toward concluding such arbitration
proceedings not later than ninety (90) days from the first submission of the
dispute to arbitration.  Any decision and award by the arbitrators shall be in
writing and shall be supported by reasonably detailed findings of fact and
conclusions of law.  The arbitrators shall have no authority to amend or modify
this Agreement or any Exhibit hereto.
 
(b)           In connection with any Arbitration pursuant to this Section 10.2,
the arbitrators shall, as part of their award, allocate the fee of the
Arbitration, including all fees of the arbitrators, the cost of any transcripts,
and the parties' reasonable attorneys' fees, based upon and taking into account
the arbitrators' determination of the merits and good faith of the parties'
claims and defenses in the subject proceeding.
 
(c)           The decision and award of the arbitrators shall be final and
binding upon the Parties hereto and shall be enforceable in any court of
competent jurisdiction.  Any process or other papers hereunder may be served by
internationally recognized overnight courier or by personal service, provided
that a reasonable time for appearance or response is allowed.
 
 
22

--------------------------------------------------------------------------------

 

10.3         Confidentiality.
 
(a)           Prior to the Closing, the Investor shall, and shall cause its
Affiliates and its and their employees, agents, accountants, legal counsel, and
other representatives and advisers to, hold in strict confidence all, and not
divulge or disclose any, information of any kind concerning the Company and its
business; provided, however, that the foregoing obligation of confidence shall
not apply to (i) information that is or becomes generally available to the
public other than as a result of a disclosure by the Investor or its Affiliates
or any of its or their employees, agents, accountants, legal counsel, or other
representatives or advisers, (ii) information that is or becomes available to
the Investor or its Affiliates or any of its or their employees, agents,
accountants, legal counsel, or other representatives or advisers on a
non-confidential basis prior to its disclosure by the Investor or its Affiliates
or any of its or their employees, agents, accountants, legal counsel, or other
representatives or advisers, and (iii) information that is required to be
disclosed by the Investor or its Affiliates or any of its or their employees,
agents, accountants, legal counsel, or other representatives or advisers as a
result of any applicable law, rule, or regulation of any Governmental Authority;
and, provided further, that the Investor promptly shall notify the Company of
any disclosure pursuant to clause (iii) of this Section 10.3(a) and shall
cooperate with the Company in seeking a protective order for such information;
and, provided further, that the foregoing obligation of confidence shall not
apply to the furnishing of information by the Investor in bona fide discussions
or negotiations with prospective lenders.
 
(b)           The Chinese Parties shall, and shall cause its or his Affiliates
and their respective employees, agents, accountants, legal counsel, and other
representatives and advisers to, hold in strict confidence all, and not divulge
or disclose any, information of any kind concerning the Transaction contemplated
by this Agreement or the Investor or the Investor’s businesses; provided,
however, that the foregoing obligation of confidence shall not apply to (i)
information that is or becomes generally available to the public other than as a
result of a disclosure by the Company, the Chinese Equity Interest Holders, or
its Affiliates or any of their respective employees, agents, accountants, legal
counsel, or other representatives or advisers, (ii) information that is or
becomes available to the Company, the Chinese Equity Interest Holders, or its
Affiliates or any of their respective employees, agents, accountants, legal
counsel, or other representatives or advisers on a non-confidential basis prior
to its disclosure by the Company, the Chinese Equity Interest Holders, or its
Affiliates or any of their respective employees, agents, accountants, legal
counsel, or other representatives or advisers, and (iii) information that is
required to be disclosed by the Company, the Chinese Equity Interest Holders, or
its or his Affiliates or any of their respective employees, agents, accountants,
legal counsel, or other representatives or advisers as a result of any Legal
Requirement of any Governmental Authority; and, provided further, that the
Chinese Parties shall promptly shall notify the Investor of any disclosure
pursuant to clause (iii) of this Section 10.3(b).
 
10.4         Brokers.  Regardless of whether the Closing shall occur, (i) each
of the Chinese Parties shall, and hereby does, jointly and severally indemnify
and hold harmless the Investor Investor from and against any and all liability
for any brokers’ or finders’ fees arising with respect to brokers or finders
retained or engaged by the Chinese Parties of the Company in respect of the
Transaction contemplated by this Agreement, and (ii) the Investor shall, and
hereby does, indemnify and hold harmless the Company from and against any and
all liability for any brokers’ or finders’ fees arising with respect to brokers
or finders retained or engaged by the Investor in respect of the Transaction
contemplated by this Agreement.
 
 
23

--------------------------------------------------------------------------------

 

10.5         Costs and Expenses.  Each of the Parties to this Agreement shall
bear his or its own expenses incurred in connection with the negotiation,
preparation, execution and closing of this Agreement and the Transaction
contemplated hereby (the “Transaction Expenses”); provided, however, that the
Company shall be responsible for and shall discharge all Transaction Expenses
incurred by or on behalf of the Company and/or the Chinese Equity Interest
Holders (it being the Parties’ agreement that the Investor shall not bear or
otherwise be liable for any such expenses) out of the sale proceeds.
 
10.6         Notices.  Any notice, request, instruction, correspondence, or
other document to be given hereunder by any Party hereto to another (herein
collectively called “Notice”) shall be in writing and delivered personally or
mailed by internationally recognized overnight courier, postage prepaid and
receipt acknowledged, or by facsimile, as follows:
 
IF TO THE INVESTOR:
Regal Life Concepts, Inc.
 
3723 E. Maffeo Road
 
Phoenix AZ 85050
 
Attn:  Eric Wildstein
 
Fax No.  516-659-6677
     
With a copy to:
     
Gersten Savage LLP
 
600 Lexington Avenue, 10th Floor
 
New York, New York  10022
 
Attention:  David Danovitch, Esq.
 
Fax No. 212-980-5192



IF TO THE COMPANY
Guangzhou AWA Wine Co. Ltd.
AND/OR THE CHINESE EQUITY INTEREST HOLDERS:
Suite
510 Block C No 88 Wenchan South Rd
Liwan District, Guangzhou Guangdong,
China
 
Attn:  Mr. Nie Weifeng
 
Fax No. 86 20 8104 6996



10.7         Governing Law.  The provisions of this Agreement and the documents
delivered pursuant hereto shall be governed by and construed in accordance with
the laws of the China (excluding any conflict of law rule or principle that
would refer to the laws of another jurisdiction).
 
 
24

--------------------------------------------------------------------------------

 

10.8         Entire Agreement; Amendments and Waivers.  This Agreement, together
with all Exhibits and Schedules attached hereto, constitutes the entire
agreement between and among the Parties hereto pertaining to the subject matter
hereof and supersedes all prior agreements, understandings, negotiations, and
discussions, whether oral or written, of the Parties, and there are no
warranties, representations, or other agreements between and among the Parties
in connection with the subject matter hereof except as set forth specifically
herein or contemplated hereby.  No supplement, modification, or waiver of this
Agreement shall be binding unless executed in writing by the Party to be bound
thereby.  No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provision hereof (regardless of
whether similar), nor shall any such waiver constitute a continuing waiver
unless otherwise expressly provided.
 
10.9         Binding Effect and Assignment.  This Agreement shall be binding
upon and inure to the benefit of the Parties hereto and their respective
permitted successors and assigns; but neither this Agreement nor any of the
rights, benefits, or obligations hereunder shall be assigned, by operation of
law or otherwise, by any party hereto without the prior written consent of the
other party, provided, however, that nothing herein shall prohibit the
assignment of the Investor’s rights and obligations to any direct or indirect
subsidiary or prohibit the assignment of the Investor’s rights (but not
obligations) to any lender.  .
 
10.10       Remedies.  The rights and remedies provided by this Agreement are
cumulative, and the use of any one right or remedy by any Party hereto shall not
preclude or constitute a waiver of its right to use any or all other
remedies.  Such rights and remedies are given in addition to any other rights
and remedies a Party may have by law, statute, or otherwise.
 
10.11       Exhibits and Schedules.  The Exhibits and Schedules referred to
herein are attached hereto and incorporated herein by this reference.
 
10.12       Duplicates. This Agreement shall be executed in duplicates which
constitute the entire agreement.
 
10.13       References and Construction.
 
(a)           Whenever required by the context, and is used in this Agreement,
the singular number shall include the plural and pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular,
or plural, as the identification the person may require.  References to monetary
amounts, specific named statutes and generally accepted accounting principles
are intended to be and shall be construed as references to RMB or Yuan, as
applicable, statutes of the China, and China generally accepted accounting
principles, respectively, unless the context otherwise requires.
 
(b)           The provisions of this Agreement shall be construed according to
their fair meaning and neither for nor against any Party hereto irrespective of
which Party caused such provisions to be drafted.  Each of the Parties
acknowledges that it has been represented by an attorney in connection with the
preparation and execution of this Agreement.
 
 
25

--------------------------------------------------------------------------------

 
 
10.14       Survival.  Any provision of this Agreement which contemplates
performance or the existence of obligations after the Closing Date, and any and
all representations and warranties set forth in this Agreement, shall not be
deemed to be merged into or waived by the execution and delivery of the
instruments executed at the Closing, but shall expressly survive Closing and
shall be binding upon the Party or Parties obligated thereby in accordance with
the terms of this Agreement, subject to any limitations expressly set forth in
this Agreement.
 
10.15       Attorneys’ Fees.  In the event any suit or other legal proceeding is
brought for the enforcement or interpretation of any of the provisions of this
Agreement, the Parties hereto agree that the prevailing Party or Parties shall
be entitled to recover from the other Party or Parties upon final judgment on
the merits reasonable attorneys’ fees, including attorneys’ fees for any appeal,
and costs incurred in bringing such suit or proceeding and the costs of
enforcing any order or judgment.
 
10.16       Risk of Loss.  Prior to the Closing, the risk of loss of damage to,
or destruction of, any and all of the Company’s assets, including, without
limitation, the Properties, shall remain with the Company.
 
10.17       Severability.  The invalidity of any one or more of the words,
phrases, sentences, clauses or sections contained in this Agreement shall not
affect the enforceability of the remaining portions of this Agreement or any
part thereof, all of which are inserted conditionally on their being valid in
law, and, in the event that any one or more of the words, phrases, sentences,
clause or sections contained in this Agreement shall be declared invalid, this
Agreement shall be construed as if such invalid word or words, phrase or
phrases, sentence or sentences, clause or clauses, or section or sections had
not been inserted.  If such invalidity is caused by length of time or size of
area, or both, the otherwise invalid provision will be considered to be reduced
to a period or area which would cure such invalidity.
 
ARTICLE XI. DEFINITIONS
 
Capitalized terms used in this Agreement are used as defined in this Article XI
or elsewhere in this Agreement.
 
11.1         Affiliate.  The term “Affiliate” shall mean, with respect to any
person, any other person controlling, controlled by or under common control with
such person.  The term “Control” as used in the preceding sentence means, with
respect to a corporation, the right to exercise, directly or indirectly, more
than 50% of the voting rights attributable to the shares of the controlled
corporation and, with respect to any person other than a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such person.
 
11.2         Board of Directors. The term “Board of Directors shall mean the
board of directors of the Company
 
 
26

--------------------------------------------------------------------------------

 

11.3         Business Day. The term “Business Day” shall mean a day that banks
are open for business in the People’s Bank of China and a day the Central bank
of Nevada is open for business.
 
11.4         China.  The term “China” shall mean the People’s Republic of China,
and for the purpose of this Agreement only, not including Hong Kong SAR, Macau
SAR and Province of Taiwan.
 
11.5         Closing.  The term “Closing” shall mean the consummation of the
transactions contemplated in connection with the purchase of the Equity in
accordance with Section 3.1.
 
11.6         Confidential Information.  The term “Confidential Information”
shall mean confidential data and confidential information relating to the
business of the Company (which does not rise to the status of a Trade Secret
under applicable law) and which has value to the Company and is not generally
known to the competitors of the Company.  Confidential Information shall not
include any data or information that (i) has been voluntarily disclosed to the
general public by the Company or its Affiliates, (ii) has been independently
developed and disclosed to the general public by others, or (iii) otherwise
enters the public domain through lawful means.
 
11.7         Contracts.  The term “Contracts,” when described as being those of
or applicable to any person, shall mean any and all contracts, agreements,
franchises, understandings, arrangements, leases, licenses, registrations,
authorizations, easements, servitudes, rights of way, mortgages, bonds, notes,
guaranties, liens, indebtedness, approvals, or other instruments or undertakings
to which such person is a party or to which or by which such person or the
property of such person is subject or bound, excluding any Permits.
 
11.8         Damages.  The term “Damages” shall mean any and all damages,
liabilities, obligations, penalties, fines, judgments, claims, deficiencies,
losses, costs, expenses and assessments (including without limitation income and
other taxes, interest, penalties and reasonable attorneys’ and accountants’ fees
and disbursements).
 
11.9         Equity.  The term “Equity” shall mean the 26% equity interest in
the JV Company’s Registered Capital, on a fully diluted basis, which is the
subject of the transaction as contemplated by this Agreement.
 
11.10       Equity Interest Holders.  The term ” Equity Interest Holders” shall
refer to any owner of the Company’s Registered Capital.
 
11.11       Exhibits.  The term “Exhibits” shall mean any or all of the exhibits
to this Agreement and any and all other agreements, instruments, or documents
required or expressly provided under this Agreement to be executed and delivered
in connection with the transactions contemplated by this Agreement.
 
 
27

--------------------------------------------------------------------------------

 

11.12       Financial Statements.  The term “Financial Statements” shall mean
any or all of the financial statements, including balance sheets and related
statements of income and statements of changes in financial position and the
accompanying notes thereto, of the Company’s business prepared in accordance
with GAAP consistently applied, except as may be otherwise provided herein.
 
11.13       Indebtedness.  “Indebtedness” shall mean the aggregate amount
(including the current portions thereof) of all (i) indebtedness for money
borrowed from others, capital lease obligations, dividends payable to any of
Chinese Equity Interest Holders, bonus payables to employees, and purchase money
indebtedness of the Company, (ii) indebtedness of the type described in clause
(i) above guaranteed, directly or indirectly, in any manner by the Company, or
in effect guaranteed, directly or indirectly, in any manner by the Company,
through an agreement, contingent or otherwise, to supply funds to, or in any
other manner invest in, the debtor, or to purchase indebtedness, or to purchase
and pay for property if not delivered or to pay for services if not performed,
primarily for the purpose of enabling the debtor to make payment of the
indebtedness or to assure the owners of the indebtedness against loss, but
excluding endorsements of checks and other instruments in the ordinary course,
(iii) indebtedness of the type described in clause (i) above secured by any lien
upon property owned by the Company, even though the Company has not in any
manner become liable for the payment of such indebtedness and (iv) interest
expense accrued but unpaid, and all prepayment premiums, on or relating to any
of such indebtedness.
 
11.14       GAAP.  “GAAP” means generally accepted accounting principles of
China.
 
11.15       Governmental Authorities.  The term “Governmental Authorities” shall
mean any nation or country (including but not limited to, China and Nevada) and
any commonwealth, territory, province, or possession thereof and any political
subdivision of any of the foregoing, including but not limited to courts,
departments, commissions, boards, bureaus, agencies, ministries, or other
instrumentalities.
 
11.16       Knowledge of the Company.  The term “Knowledge of the Company” shall
mean the actual knowledge of the directors, officers, managerial personnel, or
key employees of the Company with respect to the matter in question, and such
knowledge as the other directors, officers, managerial personnel, or key
employees of the Company reasonably should have obtained upon diligent
investigation and inquiry into the matter in question.
 
11.17       Legal Requirements.  The term “Legal Requirements,” when described
as being applicable to any Person, shall mean any and all laws (statutory,
judicial, or otherwise), ordinances, regulations, judgments, orders, directives,
injunctions, writs, decrees, or awards of, and any Contracts with, any
Governmental Authority, in each case as and to the extent applicable to such
person or such person’s business, operations, or properties
 
11.18       Material Adverse Effect.  The term “Material Adverse Effect” shall
mean any event, circumstance, or change (other than resulting from general
economic conditions or the financial or securities markets generally) that had
or can reasonably be expected to have a material adverse effect on the business,
operations, prospects, Properties, financial condition, or working capital of
the Company.
 
 
28

--------------------------------------------------------------------------------

 

11.19       Legal Requirements.  The term “Legal Requirements,” when described
as being applicable to any Person, shall mean any and all laws (statutory,
judicial, or otherwise), ordinances, regulations, judgments, orders, directives,
injunctions, writs, decrees, or awards of, and any Contracts with, any
Governmental Authority, in each case as and to the extent applicable to such
person or such person’s business, operations, or properties
 
11.20       Material Adverse Effect.  The term “Material Adverse Effect” shall
mean any event, circumstance, or change (other than resulting from general
economic conditions or the financial or securities markets generally) that had
or can reasonably be expected to have a material adverse effect on the business,
operations, prospects, Properties, financial condition, or working capital of
the Company.
 
11.21       MOC.  The term “MOC” shall mean the Ministry of Commerce of the PRC
and its provincial and local counterparts.
 
11.22       Permits. The term “Permits” shall mean any and all permits, rights,
approvals, licenses, authorizations, legal status, orders, or Contracts under
any Legal Requirement or otherwise granted by any Governmental Authority.
 
11.23       Person.  The term “Person” shall mean any individual, partnership,
joint venture, firm, corporation, association, limited liability company, trust,
or other enterprise or any governmental or political subdivision or any agency,
department, or instrumentality thereof.
 
11.24       Product.  The term “Product” shall mean each product, repair
process, or service under development, developed, manufactured, licensed,
distributed, or sold by the Company and any other products in which the Company
has any proprietary rights or beneficial interest.
 
11.25       Properties.  The term “Properties” shall mean any and all properties
and assets (real, personal or mixed, tangible or intangible) owned or Used by
the Company.


11.26       Real Property.  The term “Real Property” shall mean the real
property Used by the Company in the conduct of its business.
 
11.27       Registered Capital.  The term “Registered Capital” shall mean the
registered capital stated on the Company’s business license or the resulting
registered capital after the consummation of the Transaction contemplated by
this Agreement.
 
11.28       SAIC.  The term “SAIC” shall mean the State Administration of
Industry and Commerce and its provincial and local counterparts.
 
11.29       Schedules.  The term “Schedules” shall mean any or all of the
schedules to this Agreement and any and all other disclosure items, financial
statements, or such other documents to be delivered in connection with the
transactions contemplated by this Agreement.
 
 
29

--------------------------------------------------------------------------------

 

11.30       Subsidiary.  The term “Subsidiary” shall mean any Person of which a
majority of the outstanding voting securities or other voting equity interests
are owned, directly or indirectly, by the Company.
 
11.31       Trade Secrets.  The term “Trade Secrets” shall mean information of
the Company including, but not limited to, technical or nontechnical data,
formulas, patterns, compilations, programs, financial data, financial plans,
product or service plans or lists of actual or potential customers or suppliers,
which (i) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and (ii) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy.
 
11.32       Used.  The term “Used” shall mean, with respect to the Properties,
Contracts, or Permits of the Company, those owned, leased, licensed, or
otherwise held by the Company which were acquired for use or held for use by the
Company in connection with the Company’s business and operations, whether or not
reflected on the Company’s books of account.
 
 [the balance of this page intentionally left blank]
 
 
30

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on
Subscription for Capital Increase as of the date first written above.
 
INVESTOR:
 
REGAL LIFE CONCEPTS, INC..
 
By: 
/s/ Eric Wilstein
 
Name:
Eric Wildstein
 
Title:
President
 
COMPANY:
 
GUANGZHOU AWA WINE CO. LTD.
 
By:
/s/ Nie Weifeng
 
Name:
Nie Weifeng
 
Title:
  Legal Representative
     
CHINESE EQUITY INTEREST HOLDERS:
 
/s/ Nei Weifeng
MR. NEI WEIFENG
 
/s/ Liang Huanxian
MRS. LIANG HUANXIAN
 
/s/ Xian Wenbin
MR. XIAN WENBIN

 
 
31

--------------------------------------------------------------------------------

 

AGREEMENT ON CAPITAL INCREASE AND EQUITY SUBSCRIPTION
 

--------------------------------------------------------------------------------

 
Among
 
REGAL LIFE CONCEPTS, INC.,
 
 GUANGZHOU AWA WINE CO. LTD.,
 
 and
 
 MR. NEI WEIFENG
 
 MRS. LIANG HUANXIAN
 
 MR. XIAN WENBIN
   
 January 29, 2009


 
32

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES
 
Exhibit A
-
List of Chinese Equity Interest Holders
A-1
       
Exhibit B
-
The Joint Venture Agreement
B-1
       
Schedules
-
 
C-1


 
- iv -

--------------------------------------------------------------------------------

 

Exhibit A
List of Chinese Equity Interest Holders
 
The Registered Capital of the Company as of the date of this Agreement is RMB
500,000 and held by the following individuals (“Chinese Equity Interest
Holders”). Pursuant to PRC Company Law, Chinese Equity Interest Holders own the
following percentages of the equity interest of the Company respectively.
 
Name
   
Address
    
Percentage of Equity
ownership
             
Mr. Nie Weifeng
        40 %              
Mr. Liang Huanxian
        50 %              
Mr. Xian Wenbin
        10 %


 
A - 1

--------------------------------------------------------------------------------

 

Exhibit B
Form of Joint Venture Agreement

 
B - 1

--------------------------------------------------------------------------------

 

Schedules


To be provided by the Company


Schedule 7.1(e)


Company Milestones


a)           CJV shall deliver the following within 180 days of establishment of
capitalization of the capital investment by Regal Life:
- opening of a second AWA club location in Guangzhou (TianHe)
- opening of the Nanjing and Shanghai club location


b) AWA to receive a formal wine import license


c) AWA will have greater than RMB10 million in sales turnover for the 6 month
period and to have an auditable base of greater than 30,000 active members
directly purchasing products from AWA, the parent company


d) a logistics and product distribution JV with the Shangdong Provincial and
Nanjing Municipal branches of China Post.


e) the completed development membership backend administration system for the
AWA network of in-house owned and franchised store outlets.

 
C - 1

--------------------------------------------------------------------------------

 

Schedule 7.1(f).
Timetable on Use of Subscription Price


Use of US$500,000 (commencing January 2009)
 
EXPENDITURE
ITEM
 
PROJECTED
PERIOD
 
AMOUNT
 
REMARKS
               
Guangzhou Head Office
 
January
 
RMB
300,000
 
Provide an upscale image to recruit new alliance stores.
               
Guangzhou Flagship Store
 
January
 
RMB
300,000
 
To promote image and provide protocol to attract new alliance stores
               
Eastern China Flagship Store
 
February
 
RMB
300,000
 
To set up regional base to recruit alliance stores
               
Central China Flagship Store
 
April
 
RMB
300,000
 
To set up regional base to recruit alliance stores
               
Internet Software Development
 
March
 
RMB
500,000
 
Unify sales management system to integrate all alliance stores
               
Flowing Capital
 
January – March
 
RMB
180,000
 
Daily expenditures for wine ordering
               
Total
     
RMB
3.5 million
   


 
C - 2

--------------------------------------------------------------------------------

 